                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 KENNETH PETERSON et al.,                          Case No. 19-cv-1129-JRT-HB

                       Plaintiffs,
 v.

 JBS USA FOOD COMPANY
 HOLDINGS et al.,

                       Defendants.


 REPLY BY CARGILL, INCORPORATED IN SUPPORT OF THE MOTION TO
     DISMISS THE SECOND AMENDED CLASS ACTION COMPLAINT

       As detailed in Cargill, Incorporated’s individual motion to dismiss, Plaintiffs’

allegations against Cargill are fatally sparse. See Mem. in Supp. Cargill’s Mot. to Dismiss,

ECF No. 125 (Cargill Mem.). Neither confidential witness has personal knowledge of an

alleged conspiracy, let alone personal knowledge of a conspiracy that involves Cargill

specifically. Id. at 3-5. And the data cited in the complaint runs counter to Plaintiffs’

theory that Cargill agreed with other Defendants to reduce its slaughter volumes; it shows

that Cargill actually increased cattle slaughter volumes every year of the alleged conspiracy

and did not act in parallel with other Defendants. Id. at 6-7.

       Plaintiffs’ opposition fails to provide any real answer to the arguments in Cargill’s

individual motion to dismiss. Plaintiffs dedicate exactly one paragraph of their 98-page

omnibus opposition (Opp., ECF No. 134) to allegations against Cargill. See id. at 41-42.

Plaintiffs’ three categories of allegations – (1) confidential witness allegations; (2) Cargill-

specific allegations; and (3) conclusory, undifferentiated allegations against all Defendants
                                               1
– fail to demonstrate that Cargill took any actions in furtherance of the alleged conspiracy.

Accordingly, even if Plaintiffs had adequately alleged a conspiracy (which they have not),

they have not alleged that Cargill was part of that conspiracy.1

       Confidential witness allegations. Plaintiffs argue that “Witness 1 knew that each

Defendant, including Cargill, had signed on to the agreement” to decrease cattle slaughter

volumes. Opp. 41. But that is not what the complaint says. In the complaint, Witness 1

admits that he had no first-hand knowledge of any agreement, much less an agreement

involving Cargill – the most he can say is that he “understood” there was an agreement

from his conversation with his fabrication manager. SAC ¶ 76. And the complaint does

not say how the fabrication manager knew (or would be in a position to know) of any

agreement that Cargill supposedly “signed on to.” Opp. 41. This double, uncorroborated

hearsay is simply not enough to link Cargill to a conspiracy.

       Plaintiffs further argue that Cargill “visited [Witness 2’s] feedlot to enforce strict

adherence to the queuing convention, and . . . threatened boycotts to ensure adherence.”

Opp. 41. But again, that is not what Plaintiffs pleaded in the complaint. The only allegation

of a boycott does not involve Cargill, and Witness 2 states that Cargill buyers continued to

visit his feedlot after his feedlot violated the alleged queueing convention. SAC ¶ 107. It

would make no sense to infer that Cargill’s continued visits to this feedlot could be part of

a scheme to boycott feedlots.




1
  As Cargill, Incorporated explained, Plaintiffs sued the wrong entity – only Cargill Meat
Solutions Corporation (and not Cargill, Incorporated) sells beef. Cargill Mem. 2 n.1.

                                             2
       Cargill-specific allegations. As Cargill explained in its opening brief, the fatal flaw

in Plaintiffs’ case against Cargill is that Cargill’s actions, as shown by Plaintiffs’ own data,

were inconsistent with the claimed conspiracy.           The claimed conspiracy involves

decreasing cattle slaughter volumes so that fed cattle prices would go down. The complaint

itself pleads that Cargill increased slaughter volumes during each and every year of the

conspiracy. Cargill Mem. 6-7; see SAC ¶¶ 11 fig., 85.

       In their response, Plaintiffs acknowledge that Cargill did not reduce its slaughter

numbers during the period of the claimed conspiracy. Opp. 42. But they claim that

Cargill’s slaughter volume increases are consistent with a conspiracy, because without the

alleged agreement, Cargill would have increased slaughter volumes even more than it did.

Id. Plaintiffs’ complaint contains no allegations to back this up; it is purely speculation,

and that is not enough to allow the claims against Cargill to proceed.

        Plaintiffs also allege that Cargill “closed two slaughter plants.” Opp. 41. But, as

Plaintiffs acknowledge, those closures “occurred . . . outside the alleged conspiracy

period,” id. at 28, and so they cannot be evidence of the supposed conspiracy. Plaintiffs’

theory is that Defendants started the alleged conspiracy in 2015 in response to high fed

cattle prices in late 2014, SAC ¶¶ 66-67; it makes no sense to link plant closures in 2013

and 2014 to a conspiracy that had not yet commenced.

       Remaining allegations. Plaintiffs contend, without more, that Cargill “limit[ed] its

purchase of cash cattle” and “coordinat[ed] its procurement operations.” Opp. 42. But the

complaint does not allege any facts to show that Cargill did either of those things. All of

the allegations about limiting purchases of cash cattle and using the same procurement

                                               3
practices (such as making trades on Fridays) are undifferentiated group allegations against

all Defendants. This Court should not credit them because they are “conclusory” and not

“well-pleaded.” Ashcroft v. Iqbal, 556 U.S. 662, 680-81 (2009).

       That is it – those are the only allegations that Plaintiffs say link Cargill to their

alleged conspiracy. Those allegations are plainly insufficient to show that Cargill was part

of any conspiracy. Accordingly, if the Court does not dismiss the complaint altogether,

the Court should at a minimum dismiss the claims against Cargill, Incorporated. And for

the reasons provided in the joint motion to dismiss, that dismissal should be with prejudice.

Date: February 3, 2020                        Respectfully submitted,

                                              s/ Kathryn N. Hibbard
                                              Kathryn N. Hibbard, Reg. No. 0387155
                                              X. Kevin Zhao, Reg. No. 0391302
                                              GREENE ESPEL PLLP
                                              222 South 9th Street, Suite 2200
                                              Minneapolis, MN 55402
                                              (612) 373-0830
                                              khibbard@greeneespel.com
                                              kzhao@greeneespel.com

                                              Mark W. Ryan
                                              Michael E. Lackey, Jr.
                                              Nicole A. Saharsky
                                              MAYER BROWN LLP
                                              1999 K Street, NW
                                              Washington, DC 20006
                                              (202) 263-3338
                                              mryan@mayerbrown.com
                                              mlackey@mayerbrown.com
                                              nsaharsky@mayerbrown.com
                                              Admitted Pro Hac Vice

                                              Counsel for Defendant Cargill,
                                              Incorporated

                                             4
